N DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Response to Amendment
Applicant’s amendment has obviated the remaining objections to the specification, drawings, and claims given in the previous Office Actions.  Therefore, those objections are withdrawn.  However, Applicant’s amendment has led to new grounds of objection and rejection, delineated below.

Claim Objections
Claim 14 is objected to because of the following informalities:  “time different” should be “different time”.  Appropriate correction is required.
Claim 15 is objected to for dependency on claim 14.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the lth nonlinear signal path”.  While the term xl to which this limitation refers appears in the equation in the term containing the Lrec function (which was previously defined as “a function indicating outputs of the first nonlinear signal paths” (emphasis added)), the phrase nonetheless lacks lth first nonlinear signal path”.
Claims 3-4 continue to refer to “the nonlinear signal path” notwithstanding that claim 1, on which the claims depend, has been amended to recite both “a plurality of first non-linear signal paths” and “a plurality of second non-linear paths”.  Thus, it is unclear to which of these paths “the nonlinear signal path” is referring.  For purposes of examination, any nonlinear signal path will be deemed to read on the claim.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
Claims 1, 8, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius, “Self-Organized Reservoirs and Their Hierarchies” (“Lukoševičius”) in view of Widrow et al., “Neural Nets for Adaptive Filtering and Adaptive Pattern Recognition,” in 21.3 Computer 25-39 (1988) (“Widrow”) and further in view of Antonelo et al., “Imitation Learning of an Intelligent Navigation System for Mobile Robots using Reservoir Computing,” in 10th Braz. Symp. Neural Networks 93-98 (2008) (“Antonelo”).
Regarding claim 1, Lukoševičius discloses “[a] self-organizing reservoir (SOR) computing system (RNN containing update equations for a radial basis function model is similar to a recursive self-organizing map model but is different in that leaky integration is used; the model is called a self-organizing reservoir (SOR) – Lukoševičius, sec. 2), comprising: …
an input layer that outputs an input layer signal corresponding to input data (RNN updates equations for a radial basis function model based on an input signal and an input weight matrix [implying the existence of an input layer into which the input is input] – Lukoševičius, sec. 2, first paragraph); 
RNN update equations for a radial basis function model include an equation for a vector of reservoir neuron activations x(n) [reservoir layer signal, output for each neuron n] that is updated based on a nonlinear function of a difference between the square of the Euclidean norm of the difference between an input weight vector and an input vector, multiplied by a scaling parameter, and the square of the Euclidean norm of the difference between a recurrent weight vector and the reservoir activation at a previous time step, multiplied by a scaling parameter [suggesting that there are multiplication circuits to perform these multiplications]; model is called a self-organizing reservoir [suggesting the existence of a processor that performs the organization] – Lukoševičius, sec. 2 [note that since the update equation is nonlinear, each neuron has a signal path corresponding to the input-output relation]), …; [and] 
an output layer that outputs output data corresponding to the reservoir layer signal (to evaluate empirically the quality of reservoirs for given tasks, a linear readout y(n) [output data, from an output layer] from the reservoir can be trained to match a desired output; y(n) is calculated as the product of an output weight matrix and a vector concatenation involving x(n) [reservoir layer signal] -- Lukoševičius, sec. 3, esp. penultimate paragraph)….”
Lukoševičius does not appear to disclose explicitly the further limitations of the claim.  However, Widrow discloses “an adaptive filter for applying adaptive filter weights corresponding to respective output values output by each node of the output layer to produce adaptive filter output data (adaptive linear combiner (ALC) is the basic building block of most adaptive systems; input signals (to the ALC) comprise an input signal vector [e.g., the output values of the linear readout/output vector of Lukoševičius], and the output vector (of the ALC) is the inner product or dot product of the input signal vector with a weight vector [i.e., a weight is applied to each respective output value input to the ALC] – Widrow, p. 25, first paragraph under “The adaptive linear combiner;” see also Fig. 1 [showing a summation operator [adaptive filter] that sums the products between the input signals and the weights]);
a comparator that compares the expected output data generated by the data generator to the adaptive filter output data to provide an error defined as a difference between the expected output data and the adaptive filter output data (output signal of the adaptive linear combiner [adaptive filter output data] is compared with the desired response [expected output data], and the difference is an error signal – Widrow, p. 25, first paragraph under “The adaptive linear combiner”; see also Fig. 1 [showing that the difference between the desired response and the output of the ALC is fed into an adaptive algorithm [comparator]]); and
a learning processor that learns the adaptive filter weights according to the error provided by the comparator (Widrow Fig. 1 shows that the results of the adaptive algorithm are fed back into the weights to update the weights; see also p. 25, first paragraph under “The adaptive linear combiner” [disclosing that the ALC’s weighting coefficients are adjusted [learned] to minimize the mean square of the error signal [suggesting the existence of a learning processor to perform this adjustment]]).”
Widrow and the instant application both relate to reservoir computing models and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lukoševičius to apply weights corresponding to output values output by nodes of the output layer and train them based on a difference between an expected and actual output value, as disclosed by Widrow.  In so doing, an ordinary artisan before the effective filing date would merely be attaching an adaptive filter to the output layer of the reservoir computing system disclosed by Lukoševičius according to known methods.  The adaptive filter disclosed by Widrow would not function any differently in the system of Lukoševičius than it would alone, and an ordinary artisan would have recognized that making such a combination would have produced the predictable result that the learning of the system is confined to the output layer and not to the entire system (including the reservoir).  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
in a system for imitation learning of an intelligent navigation system using echo state networks, the experiments are conducted in three stages, the first of which is data generation by pre-trained controllers [generators]; the samples generated by the controller and recorded and used for training another controller by imitation learning [input = state of robot in environment; expected output = trajectory of robot toward target given the state] – Antonelo, p. 97, sec. 4.3, first three paragraphs)….”
Antonelo and the instant application both relate to reservoir computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius and Widrow to include a training data generator, as disclosed by Antonelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide data that can be used for learning the appropriate task undertaken by the network.  See Antonelo, sec. 4.3, first three paragraphs (the first controller learns to navigate in the environment and the samples generated are used for training a second controller by imitation learning).

Claim 20 is a method claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 8, Lukoševičius, as modified by Widrow and Antonelo, discloses that “the organization processor organizes the reservoir layer, based on the reservoir layer signal output by the reservoir layer (RNN containing update equations for a radial basis function model is similar to a recursive self-organizing map model but is different in that leaky integration is used; the model is called a self-organizing reservoir (SOR); the unit activation for the model is a Gaussian radial basis function that takes as an argument the input signal u(n) and outputs an update for a vector of reservoir neuron activations that is used to calculate a vector of reservoir activations x(n) [reservoir layer signal] for a current time step – Lukoševičius, sec. 2).”


                
                    
                        
                            x
                        
                        
                            i
                        
                    
                    
                        
                            n
                        
                    
                    =
                    (
                    1
                    -
                    γ
                    )
                    ∙
                    
                        
                            x
                        
                        
                            i
                        
                    
                    
                        
                            n
                            -
                            1
                        
                    
                    +
                    γ
                    
                        
                            x
                        
                        
                            i
                        
                        
                            h
                        
                    
                    (
                    n
                    )
                
            ,
where γ is a time constant having a value between 0 and 1, and attenuates a signal value, n is a neuron of the plurality of neurons, and                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    h
                                
                            
                        
                     are input signals (RNN update equation for the vector of reservoir neuron activations in the radial basis function model is                         
                            x
                            
                                
                                    n
                                
                            
                            =
                            (
                            1
                            -
                            γ
                            )
                            ∙
                            x
                            
                                
                                    n
                                    -
                                    1
                                
                            
                            +
                            γ
                            
                                
                                    x
                                
                                ~
                            
                            (
                            n
                            )
                        
                    , where x [                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ] is the vector of reservoir neuron activations [inputs],                         
                            
                                
                                    x
                                
                                ~
                            
                        
                     [                        
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    h
                                
                            
                        
                    ] is its update,                         
                            γ
                            ∈
                            
                                
                                    0,1
                                
                            
                        
                     is the leaking rate [time constant] – Lukoševičius, sec. 2 [note that because γ is between 0 and 1, both it and 1 – γ attenuate the respective signal values in the equation]).”

Regarding claim 11, Lukoševičius, as modified by Widrow and Antonelo, discloses that “each of the plurality of neurons uses a different time constant (in some works on reservoir computing, some experiments use two pools of neurons in the reservoir with distinct leak rates [time constants] to achieve better performance – Antonelo, sec. 2, last full paragraph on p. 94 [so, in the limiting case of two pools each containing a single neuron, each neuron would have a different time constant]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Widrow to use multiple time constants to attenuate the neuron values, as disclosed by Antonelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the performance of the network relative to a network in which only one time scale is used.  See Antonelo, p. 95, last paragraph.

Regarding claim 12, Lukoševičius, as modified by Widrow and Antonelo, discloses that “each of the plurality of neurons functions as a fading memory (the short-term memory in the reservoir makes more complex computation possible [suggesting that the memory of each neuron in the reservoir fades over time] – Antonelo, p. 94, penultimate paragraph before sec. 2).”  It would have been obvious See Antonelo,  p. 94, penultimate paragraph before sec. 2.

Regarding claim 13, Lukoševičius, as modified by Widrow and Antonelo, discloses that “each of the plurality of neurons functions as a leaky-integration neuron (radial basis function model for a recurrent neural network is similar to recursive self-organizing maps, but is different in that leaky integration is used; the calculation of the vector of reservoir neuron activations is based on the leaking rate – Lukoševičius, sec. 2).”  

Regarding claim 14, Lukoševičius, as modified by Widrow and Antonelo, discloses that “each of the [different time] constants are adjusted in advance (if the leak rate is chosen correctly [i.e., adjusted in advance], the reservoir dynamics can be adjusted to match the timescale of the input; some experiments use pools of neurons with distinct leak rates – Antonelo, p. 94, sec. 2, third paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Widrow to adjust the time constants in advance, as disclosed by Antonelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the reservoir dynamics to match the input timescale, thereby improving performance.  See Antonelo, sec. 2, third paragraph.

Regarding claim 18, Lukoševičius discloses “[a] self-organizing reservoir (SOR) computing system (RNN containing update equations for a radial basis function model is similar to a recursive self-organizing map model but is different in that leaky integration is used; the model is called a self-organizing reservoir (SOR) – Lukoševičius, sec. 2) comprising: …
RNN updates equations for a radial basis function model based on an input signal and an input weight matrix [implying the existence of an input layer into which the input is input] – Lukoševičius, sec. 2, first paragraph);  
P201702059US01 (M1812)Page 38 of 40 a reservoir layer that includes a plurality of neurons, a plurality of first non-linear signal paths, a plurality of second non-linear paths, a plurality of multiplication circuits, and an organization processor, wherein each neuron of the plurality of neurons outputs a reservoir layer signal (RNN update equations for a radial basis function model include an equation for a vector of reservoir neuron activations x(n) [reservoir layer signal, output for each neuron n] that is updated based on a nonlinear function of a difference between the square of the Euclidean norm of the difference between an input weight vector and an input vector, multiplied by a scaling parameter, and the square of the Euclidean norm of the difference between a recurrent weight vector and the reservoir activation at a previous time step, multiplied by a scaling parameter [suggesting that there are multiplication circuits to perform these multiplications]; model is called a self-organizing reservoir [suggesting the existence of a processor that performs the organization] – Lukoševičius, sec. 2 [note that since the update equation is nonlinear, each neuron has a signal path corresponding to the input-output relation]), …; and 
an output layer that outputs output data corresponding to the reservoir layer signal (to evaluate empirically the quality of reservoirs for given tasks, a linear readout y(n) [output data, from an output layer] from the reservoir can be trained to match a desired output; y(n) is calculated as the product of an output weight matrix and a vector concatenation involving x(n) [reservoir layer signal] -- Lukoševičius, sec. 3, esp. penultimate paragraph)….” 
Lukoševičius appears not to disclose explicitly the further limitations of the claim.  However, Widrow discloses “an adaptive filter for applying adaptive filter weights corresponding to respective output values output by each node of the output layer to produce adaptive filter output data (adaptive linear combiner (ALC) is the basic building block of most adaptive systems; input signals (to the ALC) comprise an input signal vector [e.g., the output values of the linear readout/output vector of Lukoševičius], and the output vector (of the ALC) is the inner product or dot product of the input signal vector with a weight vector [i.e., a weight is applied to each respective output value input to the ALC] – Widrow, p. 25, first paragraph under “The adaptive linear combiner;” see also Fig. 1 [showing a summation operator [adaptive filter] that sums the products between the input signals and the weights]);
a comparator that compares the expected output data generated by the data generator to the adaptive filter output data to provide an error defined as a difference between the expected output data and the adaptive filter output data (output signal of the adaptive linear combiner [adaptive filter output data] is compared with the desired response [expected output data], and the difference is an error signal – Widrow, p. 25, first paragraph under “The adaptive linear combiner”; see also Fig. 1 [showing that the difference between the desired response and the output of the ALC is fed into an adaptive algorithm [comparator]]); and
a learning processor that learns the adaptive filter weights according to the error provided by the comparator (Widrow Fig. 1 shows that the results of the adaptive algorithm are fed back into the weights to update the weights; see also p. 25, first paragraph under “The adaptive linear combiner” [disclosing that the ALC’s weighting coefficients are adjusted [learned] to minimize the mean square of the error signal [suggesting the existence of a learning processor to perform this adjustment]])….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lukoševičius to apply weights corresponding to output values output by nodes of the output layer and train them based on a difference between an expected and actual output value, as disclosed by Widrow.  In so doing, an ordinary artisan before the effective filing date would merely be attaching an adaptive filter to the output layer of the reservoir computing system disclosed by Lukoševičius according to known methods.  The adaptive filter disclosed by Widrow would not function any differently in the system of Lukoševičius than it would alone, and an ordinary artisan would have recognized that making such a combination would have produced the predictable result that the learning of See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Neither Lukoševičius nor Widrow appears to to disclose explicitly the further limitations of the claim.  However, Antonelo discloses “a data generator that generates input data and expected output data (in a system for imitation learning of an intelligent navigation system using echo state networks, the experiments are conducted in three stages, the first of which is data generation by pre-trained controllers [generators]; the samples generated by the controller and recorded and used for training another controller by imitation learning [input = state of robot in environment; expected output = trajectory of robot toward target given the state] – Antonelo, p. 97, sec. 4.3, first three paragraphs); …
wherein at least some of the neurons among the plurality of neurons attenuate neuron values using time constants that are different from the time constants of other neurons (in some works on reservoir computing, some experiments use two pools of neurons in the reservoir with distinct leak rates [time constants] to achieve better performance – Antonelo, sec. 2, last full paragraph on p. 94).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius and Widrow to use multiple time constants to attenuate the neuron values, as disclosed by Antonelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the performance of the network relative to a network in which only one time scale is used.  See Antonelo, p. 95, last paragraph.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius and Widrow to include a training data generator, as disclosed by Antonelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide data that can be used for learning the appropriate task undertaken by the network.  See Antonelo, sec. 4.3, first three paragraphs (the first controller learns to navigate in the environment and the samples generated are used for training a second controller by imitation learning).


                
                    
                        
                            x
                        
                        
                            i
                        
                    
                    
                        
                            n
                        
                    
                    =
                    (
                    1
                    -
                    γ
                    )
                    ∙
                    
                        
                            x
                        
                        
                            i
                        
                    
                    
                        
                            n
                            -
                            1
                        
                    
                    +
                    γ
                    
                        
                            x
                        
                        
                            i
                        
                        
                            h
                        
                    
                    (
                    n
                    )
                
            ,
where γ is a time constant having a value between 0 and 1, and attenuates a signal value, n is a neuron of the plurality of neurons, and                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    h
                                
                            
                        
                     are input signals (RNN update equation for the vector of reservoir neuron activations in the radial basis function model is                         
                            x
                            
                                
                                    n
                                
                            
                            =
                            (
                            1
                            -
                            γ
                            )
                            ∙
                            x
                            
                                
                                    n
                                    -
                                    1
                                
                            
                            +
                            γ
                            
                                
                                    x
                                
                                ~
                            
                            (
                            n
                            )
                        
                    , where x [                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ] is the vector of reservoir neuron activations [inputs],                         
                            
                                
                                    x
                                
                                ~
                            
                        
                     [                        
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    h
                                
                            
                        
                    ] is its update,                         
                            γ
                            ∈
                            
                                
                                    0,1
                                
                            
                        
                     is the leaking rate [time constant] – Lukoševičius, sec. 2 [note that because γ is between 0 and 1, both it and 1 – γ attenuate the respective signal values in the equation]).”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Widrow and Antonelo and further in view of Fang et al., “Giant Spin-Torque Diode Sensitivity in the Absence of Bias Magnetic Field,” in 7.1 Nature Comms. 1-7 (2016) (“Fang”).
Regarding claim 3, Lukoševičius, as modified by Widrow, Antonelo, and Fang, discloses that “the nonlinear signal path outputs a nonlinear signal based on a nonlinear Lorentz function (spin-torque diode response is studied using ferromagnetic measurements; in measuring the rectified voltage as a function of the frequency, the ferromagnetic resonance spectra are well fitted by a sum of symmetric and antisymmetric Lorentzian functions with identical resonant frequency – Fang, p. 3, first paragraph under “Detection properties” and Fig. 2a).”
Lukoševičius, Widrow, Antonelo, and Fang all relate to the generation of nonlinear signals and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Widrow/Antonelo to output a nonlinear signal based on a Lorentz function, as disclosed by Fang, and an ordinary artisan could reasonably expect to have done so successfully.  As disclosed by Fang, the frequency vs. voltage curves for spin-torque diodes are well-fitted by Lorentzian functions, and an ordinary artisan before the effective filing date would See Fang, p. 2, first paragraph.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Widrow and Antonelo and further in view of Tulapurkar et al., “Spin-Torque Diode Effect in Magnetic Tunnel Junctions,” in 438(7066) Nature 339-42 (2005) (“Tulapurkar”).
Regarding claim 4, Lukoševičius, as modified by Widrow, Antonelo, and Tulapurkar, discloses that “the nonlinear signal path includes: 
an oscillator that outputs a signal with a frequency corresponding to an input signal (bias T is used to pass high-frequency current (200 MHz to 15 GHz) through the MTJ and measure the d.c. voltage simultaneously [implying that an oscillator is outputting such high-frequency current] – Tulapurkar, p. 339, third paragraph; see also Fig. 1a (showing that a current signal is input to the bias T)); and 
a nonlinear transducer that outputs a signal that is nonlinear with respect to the frequency of the signal output by the oscillator (application of a small radio-frequency alternating current to a nanometer-scale magnetic tunnel junction (MTJ) [nonlinear transducer] can generate a measurable direct current voltage across the device when the frequency is resonant with the spin oscillations that arise from the spin-torque effect; in experiments performed on an MTJ to measure a diode effect, a bias is used to pass high-frequency current through the MTJ and measure the d.c. voltage simultaneously – Tulapurkar, p. 339, first three paragraphs; direct-current voltage generated by the device in response to the alternating current is, for a given external magnetic field, a nonlinear function of the frequency of the current in GHz – id. at Fig. 2 and accompanying text).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lukoševičius/Widrow/Antonelo to include a nonlinear transducer that outputs a signal that is nonlinear with respect to the frequency of a signal output by another device, as disclosed by Tulapurkar, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a See Lukoševičius, sec. 2.

Regarding claim 5, Lukoševičius, as modified by Tulapurkar, Widrow, and Antonelo, discloses that “the nonlinear transducer P201702059US01 (M1812)Page 35 of 40includes a spin torque diode (STD) that outputs a signal with a voltage that is nonlinear with respect to the frequency of the signal output by the oscillator (application of a small radio-frequency alternating current to a nanometer-scale magnetic tunnel junction (MTJ) can generate a measurable direct current voltage across the device when the frequency is resonant with the spin oscillations that arise from the spin-torque effect; in experiments performed on an MTJ to measure a diode effect, a bias is used to pass high-frequency current through the MTJ and measure the d.c. voltage simultaneously – Tulapurkar, p. 339, first three paragraphs; direct-current voltage generated by the device in response to the alternating current is, for a given external magnetic field, a nonlinear function of the frequency of the current in GHz – id. at Fig. 2 and accompanying text).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lukoševičius/Widrow/Antonelo to employ a spin-torque diode to output a signal that is nonlinear with respect to the frequency of a signal output by another device, as disclosed by Tulapurkar, and an ordinary artisan could reasonably expect to have done so successfully.  In so doing, an ordinary artisan before the effective filing date would be taking advantage of enhanced properties of spin torque diodes, such as the production of larger voltages than their semiconductor counterparts (see Tulapurkar, p. 342, last paragraph) and the production of functionalities not available with conventional electronic devices (see Tulapurkar, p. 339, first paragraph).
 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Tulapurkar, Widrow, and Antonelo and further in view of Mentzer (US 5821824) (“Mentzer”).
Regarding claim 6, neither Lukoševičius, Tulapurkar, Widrow, nor Antonelo appears to disclose explicitly the further limitations of the claim.  However, Mentzer discloses that “the oscillator is a voltage in a multistage voltage-to-current (VI) converter for producing an output voltage for controlling a voltage-controlled oscillator (VCO), the transfer function of the VI converter is such that the output clock frequency-to-input voltage transfer function of a system including the VI converter and the VCO is at least approximately linear over a desired output clock frequency range [so the VCO’s output frequency is controlled by its input voltage] – Mentzer, abstract).”
Lukoševičius, Tulapurkar, Widrow, Antonelo, and Mentzer all relate to the generation of nonlinear signals and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Tulapurkar/Widrow/Antonelo to include a voltage controlled oscillator that outputs a signal with a frequency corresponding to a voltage of an input signal, as disclosed by Mentzer, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the user or the system to control the frequency of the input signal.  See Mentzer, col. 2, l. 57-col. 3, l. 7.

Regarding claim 7, Lukoševičius, as modified by Tulapurkar, Widrow, Antonelo, and Mentzer, discloses that “the oscillator outputs a signal with a frequency corresponding to a voltage that is a sum of a voltage of the input signal and a bias voltage (in a voltage-to-current converter for controlling a voltage controlled oscillator, bias circuitry may be provided for producing nonzero output voltage in response to zero input voltage – Mentzer, abstract and col. 2, l. 57-col. 3, l. 7; this is performed by choosing another voltage V5 to be greater than the threshold voltage of a transistor so that a bias current through a resistor is nonzero – id. at col. 6, ll. 34-48).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Tulapurkar/Widrow/Antonelo to output a signal with a frequency corresponding to the sum of an input voltage and a bias voltage, as disclosed by Mentzer, and an ordinary artisan could reasonably expect to have done so successfully.  Doing See Mentzer, col. 2, l. 57-col. 3, l. 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Widrow and Antonelo  and further in view of Dasgupta (US 20180268285) (“Dasgupta”).
Regarding claim 9, the rejection of claim 8 is incorporated.  As has been shown above, Mentzer teaches the production of a “bias voltage”.  Neither Lukoševičius, Widrow, nor Antonelo appears to disclose explicitly the further limitations of the claim.  However, Dasgupta teaches “the organization processor updates the bias … based on the reservoir layer signal output by the reservoir layer (bias vector of a Gaussian dynamic Boltzmann machine (DyBM) at each time point may be dependent on its previous value and the weighted output of the RNN layer; state of RNN may be updated, and the bias vector may be updated; RNN may be treated as a reservoir network, in which case the weights are initialized randomly and kept fixed – Dasgupta, paragraphs 21-22; see also Fig. 2 (showing that the weights Win are input to the RNN/reservoir layer and the output x of the RNN/reservoir is input to the DyBM)).”
Dasgupta and the instant application both relate to reservoir networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius, Widrow, and Antonelo to update the bias based on a signal output by the reservoir layer, as disclosed by Desgupta, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the network learns the most relevant information necessary to perform prediction tasks.  See Dasgupta, paragraphs 21-22.  Furthermore, having the change bias come in the form of a voltage difference is an obvious design choice.  In representing the change in bias as a voltage difference, the ordinary artisan would merely be implementing a known way to encode a bias in a physical implementation of a known variety of neural network.  An ordinary artisan before the effective filing date would have known that encoding the bias in this way would have yielded the predictable result that the parameters of the network can be manipulated by manipulating electrical quantities.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Widrow and Antonelo and further in view of Lee et al. (US 20130329524) (“Lee”).
Regarding claim 15, neither Lukoševičius, Widrow, nor Antonelo appears to disclose explicitly the further limitations of the claim.  However, Lee discloses that “each of the different time constants are adjusted by changing capacitance values of integrating circuits associated with each neuron of the plurality of neurons (neuron circuit may change a capacity Cmem of a membrane capacitor, thereby adjusting a membrane time constant – Lee, paragraph 91; see also Figs. 3 [showing a neuron circuit that includes the capacitor Cmem], 1 [showing that the neuron may be an integration neuron]).”
Lee and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius, Widrow, and Antonelo with to adjust the time constants by adjusting capacitance values, as disclosed by Lee, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make the circuit more flexible by allowing the time constant to be variable.  See Lee, paragraph 91.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Widrow and Antonelo and further in view of Avkarogullari et al. (US 9250665) (“Avkarogullari”).
Regarding claim 16, neither Lukoševičius, Widrow, nor Antonelo appears to disclose explicitly the further limitations of the claim, other than that Lukoševičius discloses a “reservoir layer” as disclosed in claim 1.  However, Avkarogullari discloses “a temperature controller that performs control to keep a temperature of the [processor] at a reference temperature (in a power manager controller of a processor, a summator receives an actual temperature measurement from temperature sensors and a target [reference] temperature; the summator takes the difference between the actual and target temperatures, and the result may be provided to a temperature control unit that may output a target power to a summator – Avkarogullari, col. 6, ll. 15-54; see also Fig. 3).”
See Avkarogullari, col. 3, ll. 12-24.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Widrow and Antonelo and further in view of Skibo et al. (US 20160274025) (“Skibo”).
Regarding claim 17, neither Lukoševičius, Widrow, nor Antonelo appears to disclose explicitly the further limitations of the claim.  However, Skibo discloses “a deterioration detector that detects deterioration of the … layer based on change due to aging of the … layer signal output by the … layer into which the input layer signal for testing is input (in a system for detecting gases and airborne compounds, environmental influence and aging effects are mitigated by independent calibration of frequency and intensity – Skibo, paragraph 51; a signal analysis subsystem transmits data from an existing database of spectroscopic features of analytes of interest and an actively updated database of spectroscopic features of analytes of interest to an adaptive neural network array to perform a determination of concentration and mass per unit volume, and the results are transmitted to the adaptive database for continuous performance enhancement, as well as compensation for equipment aging parameters, and error functions are created by comparing the output of the neural network with historical or “training” parameters [the existence of equipment aging parameters indicates that the system detects and takes into account changes in the signal output due to equipment aging] – id. at paragraph 54).”
Skibo and the instant application both relate to the detection of aging equipment and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Widrow/Antonelo to detect deterioration of See Skibo, paragraph 54.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 23, 2021 (“Remarks”) have been fully considered but they are not persuasive.
The only argument of Applicant’s that appears to require rebuttal is the argument that Lukoševičius/Widrow/Antonelo do not disclose “a plurality of neurons, a plurality of first non-linear signal paths, a plurality of second non-linear paths, a plurality of multiplication circuits, and an organization processor, wherein each neuron of the plurality of neurons outputs a reservoir signal” and the newly added comparing and learning limitations toward the end of the independent claims.  Remarks at 15-17, 21-22.  Though Applicant offers no substantive argument for this assertion other than to repeat the teachings of the instant specification, Examiner will explain how Lukoševičius teaches the first part and how Widrow teaches the second.  Lukoševičius discloses an RNN based on a radial basis function model that functions similarly to recursive self-organizing maps.  Each neuron in the reservoir is updated based on a nonlinear function of a difference between two weighted Euclidean norms.  At least one of the Euclidean norms is the norm of a difference between an input weight vector and a vector of reservoir neuron activations at a previous time step.  That is, each neuron in the network is updated based on a nonlinear function of inputs, or, in other words, each neuron has a nonlinear signal path dictated by the update equation.  Because the 
Widrow discloses, inter alia, an adaptive linear combiner that applies weights to an input signal vector, applies a dot product between the weights and the inputs, subtracts the result from a desired response, feeds the resulting error signal into an adaptive algorithm, and uses the output of the adaptive algorithm to update the weights.  That is, Widrow discloses an adaptive filter that applies weights to outputs to produce adaptive filter output data (the weights w0, …, wL of Fig. 1 applied to the inputs x0, …, xL and the adder), a comparator that compares expected output data to the adaptive filter output data to provide an error (the adder that calculates the difference between the desired response and the output and the adaptive algorithm), and a learning processor that learns the adaptive filter weights according to that error (the portion of the ALC that adjusts the weights based on the results of the adaptive algorithm).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125